

115 HR 4413 IH: No Back Pay for Bergdahl Act
U.S. House of Representatives
2017-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4413IN THE HOUSE OF REPRESENTATIVESNovember 15, 2017Mr. Pearce introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend the Uniform Code of Military Justice to prevent the receipt of unpaid pay and allowances
			 by Bowe Bergdahl and other members of the Armed Forces who are guilty of
			 desertion and to reserve such unpaid pay and allowances to provide
			 additional compensation to members of the Armed Forces who are killed,
			 wounded, or injured while searching for a missing member of the Armed
			 Forces who turns out to have deserted.
	
 1.Short titleThis Act may be cited as the No Back Pay for Bergdahl Act. 2.Prohibition on receipt of unpaid pay and allowances by members of the Armed Forces guilty of desertion (a)ProhibitionSection 885 of title 10, United States Code (article 85 of the Uniform Code of Military Justice), is amended by adding at the end the following new subsection:
				
					(d)
 (1)Any person found guilty of desertion or an attempt to desert is not entitled to any payments or benefits otherwise provided under section 552 or 559 of title 37 for any period during which the person is treated as being in a missing or captive status after the date on which the person was first determined to be absent from the person’s post of duty without authority.
 (2)If payments or benefits described in paragraph (1) have already been made for that period, the person is indebted to the United States for the full amount of such payments or benefits.
 (3)The punishment under paragraph (1) is in addition to the punishments authorized under subsection (c).
 (4)The Secretary of Defense shall use amounts unpaid by reason of operation of paragraph (1) or recovered under paragraph (2) to provide compensation, in such amounts as the Secretary considers appropriate, to—
 (A)any members of the armed forces who were wounded or injured while searching for the person found guilty of desertion or attempt to desert; and
 (B)the designated representatives of any members of the armed forces who were killed while searching for the person.
 (5)In the absence of members of the armed forces described in subparagraph (A) or (B) of paragraph (4), the Secretary of Defense shall use the amounts as provided in section 2601(b) of this title..
 (b)Application of amendment to Bowe BergdahlSubsection (d) of section 885 of title 10, United States Code (article 85 of the Uniform Code of Military Justice), as added by subsection (a), shall apply with respect to Bowe Bergdahl.
			